Case 2:17-cv-11910-MAG-DRG ECF No. 674, PageID.18809 Filed 01/25/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 USAMA J. HAMAMA, et al.,

                Petitioners,                                   Case No. 17-11910
                                                               Hon. Mark A. Goldsmith
 vs.

 REBECCA ADDUCCI, et al.,

             Respondents.
 _______________________________/

                            OPINION & ORDER
          DENYING PETITIONER JAFAR MUHSIN ALKURDI’S MOTION FOR
                        RECONSIDERATION (Dkt. 673)

        On November 25, 2020, Jafar Muhsin Alkurdi filed a petition for writ of mandamus (Dkt.

 669). On December 23, 2020, the Court denied the petition without prejudice (Dkt. 672). On

 December 24, 2020, Alkurdi filed a letter regarding his petition for writ of mandamus (Dkt. 673).

 The Court treats this letter as a motion for reconsideration of the denial of his petition for writ of

 mandamus.

        The Court may grant a motion for reconsideration if the movant satisfactorily shows that:

 (1) a palpable defect mislead the parties and the Court; and (2) correcting the defect would result

 in a different disposition of the case. E.D. Mich. L.R. 7.1(h)(3). A defect is palpable if it is

 “obvious, clear, unmistakable, manifest, or plain.” Olson v. Home Depot, 321 F. Supp. 2d 872,

 874 (E.D. Mich. 2004). The Court will not grant a motion for reconsideration “that merely

 present[s] the same issues ruled upon by the court, either expressly or by reasonable implication.”

 Id.
Case 2:17-cv-11910-MAG-DRG ECF No. 674, PageID.18810 Filed 01/25/21 Page 2 of 2




        Alkurdi’s motion for reconsideration is identical in all but one respect to his petition for

 writ of mandamus: the motion for reconsideration includes an additional page in which Alkurdi

 provides that he didn’t have his Iraqi citizenship documents when he was ordered deported, but he

 now has them. This additional fact has no bearing on the reasons the Court set out in its order

 denying Alkurdi’s petition for a writ of mandamus. Because Alkurdi points to no palpable defect,

 and the Court discerns none, Alkurdi’s motion for reconsideration (Dkt. 673) is denied.

        SO ORDERED.

 Dated: January 25, 2021                              s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on January 25, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 2
